UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 7, 2014 (October 6, 2014) MERCURY NEW HOLDCO, INC. (Exact name of registrant as specified in its charter) Virginia 333-195850 46-5188184 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 333 E. Franklin St., Richmond, VA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (804) 887-5000 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [x] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events On October 6, 2014, Media General, Inc. (“Media General”) and LIN Media LLC (“LIN”) issued a joint press release in connection with the business combination of Media General and LIN, which announces the approval of the proposals described in the joint proxy statement/prospectus filed by Mercury New Holdco, Inc. (the “Company”) with the Securities and Exchange Commission (the “SEC”) on July 24, 2014 and the supplement thereto filed by the Company with the SEC on September 15, 2014, and the expected directors and executive officers of the combined company. A copy of this press release is furnished as Exhibit 99.1 and incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit
